UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-2617



DUREMEA ANN BUGGS,

                                            Plaintiff - Appellant,

         versus

LARRY ALEXANDER BUGGS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (MISC-95-77-5-BR)


Submitted:   January 18, 1996          Decided:    February 15, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Duremea Ann Buggs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders dismissing

her complaint for child support and alimony and denying reconsid-

eration. We have reviewed the record and the district court's

opinion and find no abuse of discretion and no reversible error.

Accordingly, we affirm on the reasoning of the district court.
Buggs v. Buggs, No. MISC-95-77-5-BR (E.D.N.C. July 31, 1995; Aug.
17, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                2